 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

(John A. Ollet)

 

This EMPLOYMENT AGREEMENT (“Agreement”), dated as of the 12th day of December,
2016, by and between Vapor Corp., a Delaware corporation (“Company”), and John
A. Ollet (“Executive”).

 

RECITALS

 

WHEREAS, Company wishes to retain the services of Executive and Executive
desires to enter into this Agreement to become effective on 12th (“Effective
Date”).

 

WHEREAS, the parties have agreed to enter into this Agreement and, pursuant
thereto, Executive shall serve as the Chief Financial Officer (“CFO”) of Company
effective as of the Effective Date.  

 

NOW, THEREFORE, In consideration of the mutual representations, warranties,
covenants and agreements contained in this Agreement and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1.            Employment.

 

(a)          Employment Period.  Subject to the terms and conditions set forth
herein and unless sooner terminated as hereinafter provided, Company shall
employ Executive and Executive agrees to serve as an employee of Company for a
three-year period, commencing on the Effective Date hereof (the “Employment
Term”).  For purposes of this Agreement, the Employment Term and any renewal
term thereof are collectively referred to herein as the “Employment Period.”

 

(b)          Duties and Responsibilities.  During the Employment Period,
Executive shall serve as the Chief Financial Officer. In such role, Executive
shall have such authority and responsibility and perform such duties as may be
assigned to him from time to time by the Board of Directors of Company (the
“Board”), and in the absence of such assignment, such duties as are customary to
Executive’s office and as are necessary or appropriate to the business and
operations of Company and its subsidiaries. During the Employment Period,
Executive’s employment shall be full time, Executive shall perform his duties
honestly, diligently, in good faith and in the best interests of Company and its
subsidiaries, and Executive shall use his best efforts to promote the interests
of Company and its subsidiaries.

 

2.            Compensation.

 

(a)          Base Salary.  In consideration for Executive’s services hereunder
and the restrictive covenants contained herein, Executive shall be paid an
annual base salary as follows: Year 1 of the Employment Term: $180,000; Year 2
of the Employment Term: $190,000; and Year 3 of the Employment Term: $200,000
(the “Salary”), which salary shall be payable

 

   

 

 

commencing as of date hereof and shall be payable in accordance with Company’s
customary payroll practices.  

 

(b)          Incentive Stock Options.  Vapor hereby agrees to grant to
Executive, pursuant to the Company’s standard grant agreement, options to
purchase 1,000,000,000 shares of Vapor common stock (as adjusted pursuant to any
stock split or reorganization) at an exercise price of $0.0001, vesting as
follows, and contingent on Executive being employed in good standing by Company
as of the date the options vests (each, a “Vesting Date”):

 

Vesting Date   Options Vested       May 15, 2017:   Options for 250 million
shares November 15, 2017:   Options for 250 million shares May 15, 2018:  
Options for 250 million shares November 15, 2018:   Options for 250 million
shares

 

Executive will be entitled to future Incentive Stock Option grants comparable
with the grants which will be issued to the other Named Executives of the
Company based on performance, position and tenure.

 

(c)          Bonus.  Bonuses and other incentives not expressly set forth in
this Agreement shall be at the exclusive discretion of Company comparable with
the Bonuses and other incentives received by the other Named Executives of the
Company based on performance, position and tenure.

 

(d)          Signing Bonus.  At the time of this offer, the executive will be
issued a one-time signing bonus in the amount of $5500.00.   This shall be paid
within the first 30 days of his employment.  

 

(e)          Vacations.  Executive shall be entitled to no less than fifteen
(15) days of vacation on an annual basis during the Term with additional paid
vacation time being accrued in accordance with Company’s vacation policy.  Per
the policy, vacation time does NOT carry over year over year.

 

(f)          Other Benefits.  During the term of this Agreement, Executive shall
be entitled to participate in the health and dental insurance plans of Company
and any life insurance programs, disability programs, pension plans and other
fringe benefit plans and programs as are from time to time established and
maintained for the benefit of Company’s employees or officers, subject to the
provisions of such plans and programs.  At time of this offer, this executive
role of the Company is provided with 100% coverage for the health insurance plan
(that include medical, dental, and vision).  

 

(g)          Expenses. Executive shall be reimbursed for all out-of-pocket
expenses reasonably incurred by him on behalf of or in connection with the
business of Company, pursuant to the normal standards and guidelines followed
from time to time by Company.  Certain guidelines according to company policy
may apply.

 

 2

 

 

3.            Termination.

 

(a)          For Cause.  Company shall have the right to terminate this
Agreement and to discharge Executive for Cause (as defined below), at any time
during the Employment Period. Termination for “Cause” shall mean, during the
Employment Period, (i) Executive’s conduct that would constitute under federal
or state law either a felony or any other criminal offense involving dishonesty
or moral turpitude, (ii) after a determination by the Board, after consideration
of all available information and following the procedures set forth below, that
Executive has willfully and materially violated Company policies or procedures
involving discrimination, harassment, substance abuse, workplace violence or use
of confidential information, (iii) Executive’s negligence or misconduct in the
performance of his duties hereunder that has a material and adverse effect on
Company, (iv) a material breach by Executive of this Agreement or a material
failure on the part of Executive to perform his obligations or duties hereunder
or (v) Executive’s inability to perform his duties and responsibilities as
provided herein due to his death or Disability (as defined herein).  Any
termination for Cause pursuant to this Section shall be delivered to Executive
in writing and shall set forth in detail all acts or omissions upon which
Company is relying to terminate Executive for Cause.  Except as otherwise
specifically set forth herein, if Executive is terminated for Cause, Executive
shall only be entitled to receive his accrued and unpaid Salary, and all unused
vacation time accrued, any declared bonus and other benefits through the
termination date and Company shall have no further obligations under this
Agreement from and after the date of termination.  “Disability” shall mean any
mental or physical illness, condition, disability or incapacity which prevents
Executive from reasonably discharging his duties and responsibilities under this
Agreement for a period of ninety (90) days in any one hundred eighty (180) day
period.

 

(b)          Termination by Executive.  If Executive shall resign or otherwise
terminate his employment with Company at any time during the term of this
Agreement, Executive shall only be entitled to receive his accrued and unpaid
Salary and all unused vacation time accrued , any declared bonus and other
benefits through the termination date and Company shall have no further
obligations under this Agreement from and after the date of termination.

 

(c)          Termination by Company Without Cause.  At any time during the term
of this Agreement, Company shall have the right to terminate this Agreement and
to discharge Executive without Cause effective upon delivery of written notice
to Executive. Upon any such termination by Company without Cause, Company shall
pay to Executive (i) all of Executive’s accrued but unpaid Salary and all unused
vacation time accrued through the date of termination and any declared bonus and
(ii) any amount required pursuant to Section 3(e).

 

(d)          Death of Executive.  In the event of the death of Executive, the
employment of Executive by Company shall automatically terminate on the date of
Executive’s death and Company shall be obligated to pay Executive’s estate
Executive’s accrued and unpaid Salary, any declared but unpaid bonus and other
benefits through the termination date.  Other than as set forth in the preceding
sentence, Company shall have no further obligations under this Agreement from
and after the date of termination due to the death of Executive.

 

(e)          Severance.  If Executive’s employment by Company is terminated by
Company without Cause, then (A) this Agreement shall be deemed to be terminated
as of the

 

 3

 

 

date Executive ceases to be employed by Company and (B) Executive shall be
entitled to (i) receive any unpaid Salary and bonus and (ii) continue to receive
Executive’s then Salary for the applicable Severance Period (as defined below)
following the effective date of such termination (which shall be paid in arrears
in accordance with Company’s general payroll practices, over the applicable
period commencing on the date of such termination and subject to withholding and
other appropriate deductions).  As a condition to receiving such payments
relating to periods following the date of such termination, Executive must sign,
deliver, and not revoke a release in the form attached hereto as Exhibit A, such
that it has become effective and enforceable as a condition to any payment
pursuant to this Section 4(e).  “Severance Period” shall mean either (i)
initially three (3) months or (ii) after the first anniversary of the Effective
Date, one month for each every four (4) months that Executive has been employed
by the Company pursuant to this Agreement.

 

4.            Restrictive Covenants.  In consideration of his employment and the
other benefits arising under this Agreement, Executive agrees that during the
Employment Period, and for one (1) year following the termination of this
Agreement, Executive (or any affiliate) shall not directly or indirectly:

 

(a)          for any reason, (i) induce any material customer or supplier of
Company or any of its subsidiaries or affiliates to patronize or do business
with any business directly or indirectly in competition with the businesses
conducted by Company or any of its subsidiaries or affiliates in any market in
which Company or any of its subsidiaries or affiliates does business; (ii)
canvass, solicit or accept from any material customer or supplier of Company or
any of its subsidiaries or affiliates any such competitive business; or (iii)
request or advise any material customer, supplier or other provider of services
to Company or any of its subsidiaries or affiliates to withdraw, curtail or
cancel any such customer’s, supplier’s or provider’s business with Company or
any of its subsidiaries or affiliates; or

 

(b)          for any reason, employ, or knowingly permit any company or business
directly or indirectly controlled by him, to employ, any person who was employed
by Company or any of its subsidiaries or affiliates at or within the prior one
(1) year, or in any manner seek to induce any such person to leave his or her
employment.

 

5.            Specific Performance; Injunction.  The parties agree and
acknowledge that the restrictions contained in Section 4 are reasonable in scope
and duration and are necessary to protect Company or any of its subsidiaries or
affiliates.  If any provision of Section 4 as applied to any party or to any
circumstance is adjudged by a court to be invalid or unenforceable, the same
shall in no way affect any other circumstance or the validity or enforceability
of any other provision of this Agreement.  If any such provision, or any part
thereof, is held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision, and/or to delete specific words or phrases, and in its reduced form,
such provision shall then be enforceable and shall be enforced.  Executive
agrees and acknowledges that the breach of Section 4 or Section 6 will cause
irreparable injury to Company or any of its subsidiaries or affiliates and upon
breach of any provision of such Sections, Company or any of its subsidiaries or
affiliates shall be entitled to injunctive relief, specific performance or other
equitable relief, without being required to post a bond; provided, however,

 

 4

 

 

that, this shall in no way limit any other remedies which Company or any of its
subsidiaries or affiliates may have (including, without limitation, the right to
seek monetary damages).

 

6.            Confidentiality.  Executive agrees that at all times during and
after the Employment Period, Executive shall (i) hold in confidence and refrain
from disclosing to any other party all information, whether written or oral,
tangible or intangible, of a private, secret, proprietary or confidential
nature, of or concerning Company and its subsidiaries, their business and
operations, and all files, letters, memoranda, reports, records, computer disks
or other computer storage medium, data, models or any photographic or other
tangible materials containing such information (“Confidential Information”),
including without limitation, any sales, promotional or marketing plans,
programs, techniques, practices or strategies, any expansion plans (including
existing and entry into new geographic and/or product markets), and any customer
or supplier lists, (ii) use the Confidential Information solely in connection
with Executive’s employment with Company and for no other purpose, (iii) take
all precautions necessary to ensure that the Confidential Information shall not
be, or be permitted to be, shown, copies or disclosed to any third parties,
without the prior written consent of Company, and (iv) observe all security
policies implemented by Company from time to time with respect to the
Confidential Information.  In the event that Executive is ordered to disclose
any Confidential Information, whether in a legal or regulatory proceeding or
otherwise, Executive shall provide Company with prompt notice of such request or
order so that Company may seek to prevent disclosure.  In the case of any
disclosure, Executive shall disclose only that portion of the Confidential
Information that Executive is ordered to disclose.

 

7.            Notices.  All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be deemed given if
delivered by hand delivery, by certified or registered mail (first class postage
pre-paid), guaranteed overnight delivery or facsimile transmission if such
transmission is confirmed by delivery by certified or registered mail (first
class postage pre-paid) or guaranteed overnight delivery to, the following
addresses and telecopy numbers (or to such other addresses or telecopy numbers
which such party shall designate in writing to the other parties): (a) if to
Company, at its principal executive offices, addressed to the President, with a
copy to Martin T. Schrier, Cozen O’Connor, 200 South Biscayne Blvd., Suite 4410,
Miami, Florida 33131; and (b) if to Executive, at the address listed on the
signature page hereto.

 

8.            Amendment; Waiver.  This Agreement may not be modified, amended,
or supplemented, except by written instrument executed by all parties.  No
failure to exercise, and no delay in exercising, any right, power or privilege
under this Agreement shall operate as a waiver, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude the exercise of any
other right, power or privilege.  No waiver of any breach of any provision shall
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other provision, nor shall any waiver be implied from any course of dealing
between the parties.

 

9.            Assignment; Third Party Beneficiary.  This Agreement, and
Executive’s rights and obligations hereunder, may not be assigned or delegated
by him.  Company may assign its rights, and delegate its obligations, hereunder
to any affiliate of Company, or any successor to Company, specifically including
the restrictive covenants set forth in Section 4 hereof.  The

 

 5

 

 

rights and obligations of Company under this Agreement shall inure to the
benefit of and be binding upon its respective successors and assigns.

 

10.         Severability; Survival.  In the event that any provision of this
Agreement is found to be void and unenforceable by a court of competent
jurisdiction, then such unenforceable provision shall be deemed modified so as
to be enforceable (or if not subject to modification then eliminated herefrom)
to the extent necessary to permit the remaining provisions to be enforced in
accordance with the parties intention.  The provisions of Sections 4 and 6 will
survive the termination for any reason of Executive’s relationship with Company.

 

11.         Governing Law.  This Agreement shall be construed in accordance with
and governed for all purposes by the laws of the State of Florida applicable to
contracts executed and to be wholly performed within Florida.

 

12.         Construction.  This Agreement shall be construed as a whole
according to its fair meaning and not strictly for or against any party.  The
parties acknowledge that each of them has reviewed this Agreement and has had
the opportunity to have it reviewed by their respective attorneys and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not apply in the interpretation of this Agreement.

 

13.         Withholding.  All payments made to Executive shall be made net of
any applicable withholding for income taxes and Executive’s share of FICA, FUTA
or other taxes. Company shall withhold such amounts from such payments to the
extent required by applicable law and remit such amounts to the applicable
governmental authorities in accordance with applicable law.

 

14.         Attorneys’ Fees.  In the event any legal proceeding is brought to
enforce or interpret any part of this Agreement, the prevailing Party in such
legal proceeding shall be entitled to an award of reasonable attorneys’ fees and
costs incurred by the prevailing Party in such legal proceeding, at the trial
level and at the appellate level and whether or not such proceeding is
prosecuted to final judgment.  

 

[REMAINDER OF PAGE BLANK]

 

 6

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

  Vapor Corp.,   a Delaware corporation         By: /s/ Christopher Santi    
Name: Christopher Santi     Title: President         Executive:       /s/ John
A. Ollet   Name: John A. Ollet       Address for Notices:   2695 SW 113th Ave  
Miami, FL 33165    

 

 7

 

 

Exhibit A

 

Release

 

1.          Release.  I, John A. Ollet, do hereby release and discharge Vapor
Corp. and each of its parent companies, subsidiaries, each of the respective
direct and indirect equity owners of any of the foregoing, each of the
respective Affiliates of any of the foregoing, and each of the respective
officers, directors, members, managers, partners, equity owners, employees,
representatives and agents of any of the foregoing (collectively, the “Employer
Affiliates”, and each an “Employer Affiliate”) from any and all claims, demands
or liabilities whatsoever, known or suspected to exist by me, which I ever had
or may now have against any Employer Affiliate, from the beginning of time to
the Effective Date (as defined below), including, without limitation, any
claims, demands or liabilities in connection with my employment, including
wrongful termination, constructive discharge, breach of express or implied
contract, unpaid wages, benefits, attorneys’ fees or pursuant to any federal,
state, or local employment laws, regulations, or executive orders prohibiting
inter alia, age, race, color, sex, national origin, religion, handicap, veteran
status, and disability discrimination, including, without limitation, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991, the Civil Rights Act of 1866, Employee
Retirement Income Security Act of 1974, the Americans with Disabilities Act of
1990, and any similar state statute or any state statute relating to employee
benefits or pensions but specifically excluding claims, demands or liabilities
related to my ownership of equity in Holdings or for indemnification in
connection with my service as a director or officer of Company or any of its
Affiliates.  I fully understand that if any fact with respect to which this
Release is executed is found hereafter to be other than or different from the
facts believed by me to be true, I expressly accept and assume the risk of such
possible difference in fact and agree that the release set forth herein shall be
and remain effective notwithstanding such difference in fact. I acknowledge and
agree that no consideration other than as provided for by the Employment
Agreement has been or will be paid or furnished by any Employer Affiliate.

 

2.          Covenant Not to Sue.  I covenant and agree never, individually or
with any person or in any way, to commence, aid in any way, prosecute or cause
or permit to be commenced or prosecuted against any Employer Affiliate any
action or other proceeding, including, without limitation, an arbitration or
other alternative dispute resolution procedure, based upon any claim, demand,
cause of action, obligation, damage, or liability that is the subject of this
Release.  I represent and agree that I have not and will not make or file or
cause to be made or filed any claim, charge, allegation, or complaint that is
the subject of this Release, whether formal, informal, or anonymous, with any
governmental agency, department or division, whether federal, state or local,
relating to any Employer Affiliate in any manner, including without limitation,
any Employer Affiliate’s business or employment practices. I waive any right to
monetary recovery should any administrative or governmental agency or entity
pursue any claim on my behalf.

 

3.          Indemnification.  I agree to indemnify and hold each Employer
Affiliate harmless from and against any and all claims, including each Employer
Affiliate’s court costs and reasonable attorneys’ fees actually incurred,
arising from or in connection with any claim, action, or other proceeding made,
brought, or prosecuted, or caused or permitted to be commenced or prosecuted, by
me, my successor(s), or my assign(s) contrary to the provisions of this
Release.  It

 

 A - 1 

 

 

is further agreed that this Release shall be deemed breached and a cause of
action accrued thereon immediately upon the commencement of any action contrary
to this Release, and in any such action this Release may be pleaded by the
Employer Affiliates, or any of them, both as a defense and as a counterclaim or
cross-claim in such action.

 

4.          Important General Provisions.  If any provisions of this Release is
held to be invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall not affect the validity and enforceability
of the other provisions of this Release, and the provision held to be invalid or
unenforceable shall be modified by the court finding such provisions invalid or
unenforceable so that as revised the provision shall comply with the original
terms and intent as nearly as possible and in such revised form shall be valid
and enforceable.  The provisions of this Release shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
both substantive and remedial.  The undersigned hereby waives trial by jury in
any judicial proceeding involving, directly or indirectly, any matter (whether
in tort, contract or otherwise) in any way arising out of, related to, or
connected hereto, the Employment Agreement or this Release.

 

5.          Right to Consult Attorney.  I ACKNOWLEDGE THAT I HAVE BEEN ADVISED,
IN WRITING, TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE.

 

6.          Waiver of Claims.  Pursuant to the Older Workers Benefit Protection
Act (“OWBPA”), which applies to the waiver of rights under the Age
Discrimination in Employment Act, I hereby state that I have had a period of 21
calendar days from the date I was presented with this Release within which to
consider this Release and my decision to execute the same, that I have carefully
read this Release, that I have had the opportunity to have it reviewed by an
attorney, that I fully understand its final and binding effect, that the only
promises made to me to sign this Release are those stated in this Release and
the Employment Agreement, and that I am signing voluntarily with the full intent
of releasing the Employer Affiliates of all claims subject to this Release.  I
acknowledge that I shall have a period of seven calendar days following my
execution of this Release to revoke this Release.  This Release, including any
obligation to pay severance under the Employment Agreement, shall not become
effective if I timely exercise this right of revocation.  To be effective, any
such notice of revocation must be in writing, and must be received within said
seven day period.  This Release shall become effective upon expiration of said
revocation period, if I have not prior thereto exercised my right of revocation
(the “Effective Date”).

 

    Name: John A. Ollet       Date:  

 

 A - 2 

